 

Exhibit 10.1

 

U.S. SMALL BUSINESS ADMINISTRATION NOTE

 

SBA Authorization # 9947677000 Date Approved 04/09/2020 Note Date 04/17/2020
Loan Amount $1,363,000.00 Interest Rate 1.00% Borrower RETRACTABLE TECHNOLOGIES,
INC.     Lender Independent Bank CIF# RAA1016 Loan Number 6088273

*The Loan must close and fund 10 calendar days from the date above.

 

1.PROMISE TO PAY:

 

This Loan is being made by Lender to Borrower pursuant to the Paycheck
Protection Program (as defined below). In return for the Loan, Borrower promises
to pay to the order of Lender the amount of $1,363,000.00 Dollars, interest on
the unpaid principal balance, and all other amounts required by this Note. This
Note is unsecured.

 

2.DEFINITIONS:

 

A.“CARES Act” means Coronavirus Aid, Relief, and Economic Security Act, as well
as any related sections of such statute, and any regulations promulgated
thereunder or requirements of the SBA (as defined herein), as any such may be
further amended.

 

B.“Default” means any of the events specified in Section 4 that constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or
both, pursuant to Section 4 would, unless cured or waived, become an Event of
Default.

 

C.“Deferral Period” means the 6 month period beginning on the date of this Note.

 

D.“Event of Default” has the meaning set forth in Section 4.

 

E.“First Payment Date” means 11/17/2020.

 

F.“Interest Rate” shall mean one percent (1%) per annum.

 

G.“Loan” means the loan made by Lender to Borrower evidenced by this Note.

 

H.“Loan Documents” means, collectively, this Note and any other documents
related to the Loan signed by Borrower, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with its or
their terms.

 



 

 

 

I.“Maturity date” means 04/17/2022.

 

J.“Monthly Payment Date(s)” means the First Payment Date and continuing on the
same day of each month thereafter until and including the Maturity Date.

 

K.“Note” means this promissory note.

 

L.“Parties” mans Borrower and Lender, and their permitted successor and assigns.

 

M.“Paycheck Protection Program” means Sections 1102 and 1106 of the CARES Act,
as well as any related sections of such statute, and any regulations promulgated
thereunder or requirements of the SBA, as any such may be further amended.

 

N.“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, governmental authority, or other entity.

 

O.“SBA” means the Small Business Administration.

 

3.PAYMENT TERMS: Borrower must make all payments at the place Lender designates.
The payment terms of this Note are:

 

Payment of Interest and Principal:

 

A.Interest. Except as otherwise provided in this Note, the outstanding Loan
Amount shall accrue interest at an annual rate equal to the Interest Rate from
the date of this Note until paid in full, whether at maturity, by prepayment or
otherwise.

 

B.Principal and Interest Payments. Commencing one month after the expiration of
the Deferral Period, and continuing on the same day of each month thereafter
until the Maturity Date, Borrower shall pay to Lender monthly payments of
principal and interest, each in such equal amount required to fully amortize the
principal amount outstanding on the Note on the last day of the Deferral Period
by the Maturity Date.

 

C.Final Payment. A final payment in the aggregate amount of the then outstanding
and unpaid Loan Amount, together with all accrued and unpaid interest thereon,
shall become immediately due and payable in full on the Maturity Date.

 

D.Interest after Maturity Date. Interest shall continue to accrue at the
Interest Rate on all amounts unpaid at the Maturity Date.

 

E.Computation of Interest. All computations of interest shall be made on the
basis of the actual number of days elapsed in a year of 365 days. Interest shall
begin to accrue on the Loan Amount on the date of this Note, and shall not
accrue on the Loan Amount on the day on which it is paid.

 

F.Permitted Prepayment. Borrower shall have the right to prepay all or any
portion of the principal balance of the Loan then outstanding under this Note,
together with all accrued and unpaid interest thereon, at any time without
penalty or fee and without notice to Lender.

 



 

 

 

Payment:

 

A.Manner of Payment. All payments of interest, principal and all other sums due
hereunder shall be made in lawful money of the United States of America on the
date on which such payment is due by check or wire transfer of immediately
available funds to Lender.

 

B.Application of Payments. Payments shall be allocated first to pay interest
accrued to the date the Lender receives the payment and then to reduce
principal. Notwithstanding, in the event the Loan, or any portion thereof, is
forgiven pursuant to the Paycheck Protection Program under the federal CARES
Act, the amount so forgiven shall be applied to principal.

 

C.Business Day Convention. Whenever any payment to be made hereunder shall be
due on a day that is not a business day, such payment shall be made on the next
succeeding business day and such extension shall not be taken into account in
calculating the amount of interest payable under this Note.

 

Non-Recourse: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

 

Forgiveness: The loan evidenced by this Note is being made to Borrower under the
Paycheck Protection Program administered by the SBA. Under the Paycheck
Protection Program, Borrower may apply to Lender for forgiveness of the amount
due on this loan in an amount equal to the sum of the following costs incurred
by Borrower during the 8-week period beginning on the date of first disbursement
on this loan: (a) payroll costs, (b) any payment of interest on a covered
obligation (which shall not include any prepayment of or payment of principal on
a covered mortgage obligation), (c) any payment on a covered rent obligation,
and (d) any covered utility payment. The amount of loan forgiveness shall be
calculated (and may be reduced) in accordance with the requirements of the
Paycheck Protection Program, including the provisions of Section 1106 of the
CARES Act. Not more than 25% of the amount forgiven can be attributable to
non-payroll costs. However, Borrower will remain liable for the full and
punctual payment and satisfaction of the remaining outstanding principal balance
of the loan plus accrued but unpaid interest, except with respect to any such
portion of the Note that has been forgiven. Borrower acknowledges that Lender
makes no representation or warranty as to: (i) Borrower's ability to receive
forgiveness for any portion of the Note under applicable law or the Paycheck
Protection Program, or the amount of any such forgiveness; (ii) the
documentation required for any forgiveness; or (iii) the tax consequences,
federal, state or otherwise, if any, associated with the forgiveness of any
portion of the Note. Lender will have no liability to Borrower with respect to
any determination made by Lender or SBA with respect to the amount of loan
forgiveness, if any, to which Borrower may be entitled under the Paycheck
Protection Program. The amount of loan forgiveness, if any, will be applied in
the same manner as all other payments under this Note, and Lender will
recalculate the fixed payments due under this Note after loan forgiveness, if
any, based on a new amortization schedule and provide Borrower with notice of
such revised payment amount.

 

4.DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 



 

 

 

A.Fails to do anything required by this Note and other Loan Documents;

 

B.Defaults on any other loan with Lender;

 

C.Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

D.Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA;

 

E.Defaults on any loan or agreement with another creditor, if Lender believes
the default may materially affect Borrower's ability to pay this Note;

 

F.Fails to pay any taxes when due;

 

G.Becomes the subject of proceeding under any bankruptcy or insolvency law;

 

H.Has a receiver or liquidator appointed for any part of their business or
property;

 

I.Makes an assignment for the benefit of creditors;

 

J.Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower's ability to pay this Note;

 

K.Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender's prior written consent;

 

L.Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower's ability to pay this Note; or

 

M.Is determined, for any reason, by either Lender or SBA, not to be eligible to
obtain this Loan under the Paycheck Protection Program or if Borrower otherwise
violates any term or requirement of the Paycheck Protection Program.

 

5.LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

A.Require immediate payment of all amounts under this Note;

 

B.Collect all amounts owing from any Borrower; or

 

C.File suit and obtain judgment.

 

6.LENDER’S GENERAL POWERS: Without notice and without Borrower’s consent, Lender
may:

 

A.Incur expenses to collect amounts due under this Note or to enforce the terms
of this Note or any other Loan Document. Among other things, the expenses may
include reasonable attorney’s fees and costs. If Lender incurs such expenses, it
may demand immediate repayment from Borrower or add the expenses to the
principal balance;



 



 

 

 

B.Release anyone obligated to pay this Note; and

 

C.Take any action necessary to collect amounts owing on this Note.

 

7.GOVERNING LAW; WHEN FEDERAL LAW APPLIES:

 

This Note and any claim, controversy, dispute or cause of action (whether in
contract, equity, tort, or otherwise) based upon, arising out of or relating to
this Note and the transactions contemplated hereby shall be governed by the laws
of the State of Texas. Notwithstanding the foregoing, when SBA is the holder,
this Note will be interpreted and enforced under federal law, including SBA
regulations. Lender or SBA may use state or local procedures for filing papers,
recording documents, giving notices, foreclosing liens, and other purposes. By
using such procedures, SBA does not waive any federal immunity form state or
local control, penalty, tax, or liability. As to this Note, Borrower may not
claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or preempt federal law.

 

8.SUCCESSORS AND ASSIGNS: Under this Note, Borrower and Operating Company
include the successors of each, and Lender includes its successors and assigns.

 

9.GENERAL PROVISIONS:

 

A.All individuals and entities signing this Note are jointly and severally
liable.

 

B.Borrower waives all suretyship defenses.

 

C.Borrower must sign all documents necessary at any time to comply with the
Loan.

 

D.Lender may exercise any of its rights separately or together, as many times
and in any order it chooses. Lender may delay or forego enforcing any of its
rights without giving up any of them.

 

E.Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.In any part of this Note is unenforceable, all other parts remain in effect.

 

G.To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

 

H.Borrower agrees to fully cooperate in the correction, if necessary, in the
reasonable discretion of Lender, of any and all loan closing documents so that
all documents accurately describe the Loan. Borrower further agrees to execute
any additional documents that Lender may from time to time deem to be required
by the SBA or the regulations implementing the CARES Act, including, without
limitation, any note or similar instrument required to substitute and replace
this Note. To the extent that any provision of this Note is in contravention of
the CARES Act, this Note will be modified without further action by Lender or
Borrower such that it complies with the CARES Act.

 



 

 

 

I.The words “execution,” “signed,” “signature,” and words of similar import in
the Note will be deemed to include electronic or digital signatures or the
keeping of records in electronic form, each of which will be of the same effect,
validity and enforceability as manually executed signatures or a paper-based
record-keeping system, as the case may be, to the extent and as provided for
under applicable law, including the Electronic Signatures in Global and National
Commerce Act of 2000 (15 U.S.C.A. § 7001 et seq.).

 

J.If Borrower is an entity, Borrower is currently existing, in good standing and
duly organized under the laws of the state of its organization, and has the
power to own its property and to carry on its business in each jurisdiction in
which it operates.

 

K.Borrower has full power and authority to enter into this Note, to execute and
deliver this Note and to incur the obligations provided for herein. No consent
or approval of shareholders, members, or partners, or of any public authority,
is required as a condition to the validity of this Note.

 

L.This Note constitutes the valid and legally binding obligation of the
Borrower, enforceable in accordance with its stated terms.

 

M.Since the date of Borrower's application (SBA Form 2483), there has been no
change in the ownership of Borrower. Borrower hereby reaffirms the CARES Act
certifications made in Borrower's application.

 

N.Borrower has provided to Lender all corporate documents of Borrower, including
all organizational documents and all required resolutions and other documents
authorizing the Loan.

 

O.Any tax documents provided to Lender are identical to those submitted to the
Internal Revenue Service.

 

P.Borrower has not and is not using an “agent” that would be entitled to fees in
accordance with the CARES Act.

 

10.STATE SPECIFIC PROVISIONS:

 

The following notice is provided pursuant to Section 26.02 of the Texas Business
and Commerce Code, which provides that certain “loan agreements” must be in
writing to be enforceable. As used in this notice, the term “Loan Agreement”
means the Loan Documents and any other promises, promissory notes, agreements,
undertakings, or other documents, commitments, or any combination of these
actions or documents, executed in connection with the Loan to Borrower from
Lender.

 

NOTICE

 

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN OR ORAL AGREEMENTS
BETWEEN THE PARTIES.

 



 

 

 

This notice shall be deemed to be a part of each document which is executed by
any Borrower and which comprises a part of this Note. The Borrower acknowledges
receipt of a copy of this notice and agrees that all documents comprising the
Loan Agreement are subject to the provisions of Section 26.02 of the Texas
Business and Commerce Code.

 

11.BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower. Borrower has executed this Note as of the date set forth on the first
page of this Note and acknowledges that prior to signing the Borrower has read
and understood all the provisions of this Note and agrees to be bound by its
terms. The Borrower also acknowledges receipt of a complete copy of this Note.

 

  BORROWER:       RETRACTABLE TECHNOLOGIES, INC.       By: /s/ Thomas J. Shaw  
  Thomas J. Shaw     CEO/President

 



 

 